[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR ALIMONY PENDENTE LITE (DOCKET ENTRY NO. 101)
The defendant is hereby ordered to pay as alimony pendente lite the biweekly sum of one thousand three hundred fifty dollars ($1,350) — that amount to be the cost of the mortgage, taxes and insurance on the marital premises. He is also ordered to continue to pay the cost of the medical/dental coverage currently insuring the plaintiff.
The plaintiff shall be responsible for all household expenses and all personal needs expenses listed on her financial affidavit of April 26, 2001. She shall also be responsible for her unreimbursed mental/dental costs.
SO ORDERED.
  ____________________ SHEEDY, JUDGE